                                                                        Case 2:18-cv-02232-GMN-GWF Document 7 Filed 12/06/18 Page 1 of 3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                           IN THE UNITED STATES DISTRICT COURT

                                                                   11                                FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000




                                                                        BRIAN MCNEILL,                                      Case No. 2:18-cv-02232-GMN-GWF
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                   Plaintiff,
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                              JOINT STIPULATION AND ORDER
                                                                   16 v.                                                      EXTENDING DEFENDANT TRANS
                                                                                                                              UNION LLC’S TIME TO FILE AN
                                                                   17 SPECIALIZED LOAN SERVICING, LLC,                        ANSWER OR OTHERWISE RESPOND
                                                                      EQUIFAX INFORMATION SERVICES,
                                                                   18 LLC, and TRANSUNION, LLC,                               TO PLAINTIFF’SCOMPLAINT
                                                                                                                               (FIRST REQUEST)
                                                                   19              Defendants.
                                                                   20

                                                                   21          Plaintiff Brian McNeill (“Plaintiff”), and Defendant Trans Union LLC (“Trans Union”), by

                                                                   22   and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   23   Time to Respond to Plaintiff’s Complaint.
                                                                   24
                                                                               On November 20, 2018, Plaintiff filed his Complaint. On November 21, 2018, Trans Union
                                                                   25
                                                                        was served with Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise
                                                                   26
                                                                        respond to Plaintiff’s Complaint is December 12, 2018.
                                                                   27

                                                                   28
                                                                                                                        1                              KB/25969
                                                                        Case 2:18-cv-02232-GMN-GWF Document 7 Filed 12/06/18 Page 2 of 3



                                                                    1          Trans Union needs additional time to investigate, locate and assemble documents relating to
                                                                    2   Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to review the
                                                                    3
                                                                        documents and respond to the allegations in Plaintiff’s Complaint.
                                                                    4
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    5

                                                                    6   respond to Plaintiff’s Complaint up to and including January 3, 2019.

                                                                    7
                                                                               Dated this 6th day of December, 2018
                                                                    8
                                                                                                                 ALVERSON TAYLOR & SANDERS
                                                                    9
                                                                                                                  //S// Trevor R. Waite
                                                                   10                                            Kurt Bonds, Esq.
                                                                                                                 Nevada Bar No. 6228
                                                                   11                                            Trevor Waite, Esq.
                                                                   12                                            Nevada Bar No. 13779
ALVERSON TAYLOR & SANDERS




                                                                                                                 6605 Grand Montecito Pkwy., Suite 200
                                                                   13                                            Las Vegas, Nevada 89149
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                 Telephone: (702) 384-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                            Facsimile: (702) 385-700
                                                                                                                 kbonds@alversontaylor.com
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                 twaite@alversontaylor.com
                                                                   16                                            Counsel for Trans Union LLC

                                                                   17                                            COGBURN LAW OFFICES
                                                                   18
                                                                                                                 //S// Erik W. Fox
                                                                   19                                            Jamie S. Cogburn, Esq.
                                                                   20                                            Nevada Bar No. 8409
                                                                                                                 Erik W. Fox, Esq.
                                                                   21                                            Nevada Bar No. 8804
                                                                                                                 2580 St. Rose Parkway, Suite 330
                                                                   22                                            Henderson, Nevada 89074
                                                                                                                 Telephone: (702) 748-7777
                                                                   23
                                                                                                                 Facsimile: (702) 966-3880
                                                                   24                                            Email: jsc@cogburnlaw.com
                                                                                                                 Email: efox@cogburnlaw.com
                                                                   25                                            Counsel for Plaintiff
                                                                   26

                                                                   27

                                                                   28
                                                                                                                       2                              KB/25969
                                                                        Case 2:18-cv-02232-GMN-GWF Document 7 Filed 12/06/18 Page 3 of 3



                                                                    1
                                                                                                                                        ORDER
                                                                    2
                                                                                  The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4

                                                                    5             Dated this 7th dayday
                                                                                             ______  of December,  2018.
                                                                                                        of ______________________, 2018.

                                                                    6

                                                                    7
                                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9
                                                                   10

                                                                   11
                                                                        \\atms-fs2\data\kurt.grp\CLIENTS\25900\25969\pleading\McNeill Jt Stip for Extension of time.doc
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                                             3                            KB/25969
